Citation Nr: 1709459	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-08 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to May 28, 2014, and 30 percent thereafter for sarcoidosis-bronchitis chronic (previously rated as sarcoidosis with bronchiectasis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  The Baltimore, Maryland RO subsequently acquired jurisdiction.

In April 2016, the Board remanded this matter for further evidentiary development.

In a September 2016 rating decision, the RO increased the Veteran's service-connected sarcoidosis-bronchitis rating to 30 percent disabling, effective May 28, 2014.  Because the increase did not constitute a full grant of the benefit sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for his service-connected sarcoidosis-bronchitis chronic.  A rating decision of March 2010 granted service connection for sarcoidosis with bronchiectasis, with an evaluation of 10 percent and an effective date October 1, 2009.  A rating decision of September 2016 granted service connection for sarcoidosis-bronchitis chronic (previously rated as sarcoidosis with bronchiectasis), with an evaluation of 30 percent, effective May 28, 2014.

The Veteran last underwent a VA examination for his service-connected disability in August 2016.  The Veteran's representative contends that the disability has worsened since the last VA examination.  See March 2017 appellate brief.

A claimant is entitled to a new VA examination if evidence suggests that a condition has worsened since the most recent medical examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  VA's duty to assist includes conducting a contemporaneous medical examination, especially if a service-connected disability has allegedly become worse.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

In light of the representative's assertion that the Veteran's service-connected chronic sarcoidosis-bronchitis has worsened since the most recent VA medical examination, a contemporaneous VA examination is needed to ascertain the current severity of the Veteran's service-connected disability.  

As the claim is being remanded, updated VA treatment records should be obtained as well.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected sarcoidosis-bronchitis.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic claims file.  

A specific request should be made for any records of treatment from the Washington DC VA Medical Center, since April 2016. 

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

2.  Schedule the Veteran for a VA medical examination with a pulmonologist for evaluation of his service-connected sarcoidosis-bronchitis.  All appropriate tests should be conducted.

The examiner should specify whether the Veteran's sarcoidosis-bronchitis is active or inactive.  If active, the examiner should report measurements of FEV-1, FVC, FEV-1/FVC, and DLCO (SB).

The examiner should report whether there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids; or whether there is pulmonary involvement requiring systemic high does (therapeutic) corticosteroids for control.

The examiner should report where there is cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.

The examiner should also report on the extent, frequency, and severity of any extra-pulmonary involvement attributable to the sarcoidosis-bronchitis under specific body systems.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  After ensuring that the requested actions are completed, readjudicate the issue on appeal.  If the benefit sought is not fully granted, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




